Citation Nr: 9900838	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  91-43 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for disability 
resulting from the absence of one kidney, to include calculi 
of the kidney, bladder, or gall bladder, claimed as the 
result of exposure to radiation.  

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for onychodystrophy, 
claimed as jungle rot of the left great toe.  

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for residuals of a cut 
injury to the right ring and index fingers.  

6.  Entitlement to service connection for crabs. 

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for colds.  

9.  Entitlement to service connection for ingrown toenails of 
the left and right great toes. 

10.  Entitlement to a rating greater than 10 percent for 
hemorrhoids from June 10, 1995, to July 21, 1995.

11.  Entitlement to a compensable rating for hemorrhoids from 
September 1, 1995 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and spouse


ATTORNEY FOR THE BOARD

C. Hickey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1964.  

The veteran previously was denied a claim for service 
connection for the absence of one kidney by a rating decision 
in January 1991.  That denial was appealed to the Board which 
affirmed the denial of service connection by a decision in 
September 1992.  The Boards decision was timely appealed to 
the United States Court of Veterans Appeals (Court).  By a 
memorandum decision in August 1993, the Court found the 
veterans claim to be not well grounded, vacated the Boards 
decision and remanded the case with instructions to vacate 
the underlying RO decision which had been appealed to the 
Board.  The veteran subsequently resubmitted his claim.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for hemorrhoids, evaluated as 
noncompensably disabling, and denied service connection for 
jungle rot of the left great toe, and disability associated 
with the absence of one kidney.  The appeal also arises from 
the August 1995 rating decision which denied service 
connection for an eye condition, onychodystrophy, right knee 
disability, and residuals of a cut injury to the right ring 
and index fingers.  Additionally, the appeal arises from the 
October 1996 rating decision which denied service connection 
for crabs, sleep apnea, and calculi in the kidney, bladder, 
or gall bladder, and radiation exposure, and also assigned a 
10 percent rating for hemorrhoids effective from June 10, 
1995, to July 21, 1995, a 100 percent rating for 
postoperative convalescence from July 21, 1995, to September 
1, 1995, and a zero percent rating for hemorrhoids effective 
on September 1, 1995, the date of the termination of a 
100 percent rating for convalescence.  Finally the appeal 
arises from the January 1997 rating decision which denied 
service connection for colds, and for ingrown toenails of the 
left and right great toes. 

A hearing was held on July 8, 1998, before Steven L. Cohn , 
who is the member of the Board rendering the determination in 
this claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b)(West 1991).  At 
the time of the hearing the veteran agreed to recharacterize 
his service connection claims for the absence of one kidney, 
calculi in the kidney, bladder, or gall bladder, and 
radiation exposure, as one issue that is listed on the title 
page of this decision.  



CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that he is 
entitled to service connection for disability resulting from 
the absence of one kidney, to include calculi of the kidney, 
bladder, or gallbladder, claimed as the result of radiation 
exposure, as well as service connection for the following 
disorders: an eye disorder, onychodystrophy, a right knee 
disorder, the residuals of a cut injury to the right index 
and ring fingers, sleep apnea, crabs, colds, and ingrown 
toenails of the left and right great toes.  The veteran also 
argues that he is entitled to increased evaluation for 
hemorrhoids, to include a rating greater than 10 percent from 
June 10, 1995, to July 21, 1995, and a compensable rating 
from September 1, 1995.  The veteran maintains essentially 
that he has chronic disorders as noted, which are 
attributable to events in active military service.  He 
further contends that his service-connected hemorrhoid 
disorder is more disabling than is reflected by the currently 
assigned evaluations.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims folder.  Based on our review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
presented well grounded claims for service connection for 
disability resulting from the absence of one kidney, to 
include calculi of the kidney, bladder, or gallbladder, 
claimed as the result of radiation exposure, an eye disorder, 
onychodystrophy, a right knee disorder, the residuals of a 
cut injury to the right index and ring fingers, sleep apnea, 
crabs, colds, and ingrown toenails of the left and right 
great toes.  It is also the Boards decision that the 
preponderance of the evidence is against the veterans claims 
for a rating greater than 10 percent for hemorrhoids for the 
period from June 10, 1995, to July 21, 1995, or for a 
compensable rating for hemorrhoids for the period commencing 
on January 17, 1996.  It is further the Boards decision that 
an increased 10 percent evaluation, and no more, is warranted 
for hemorrhoids for the period from September 1, 1995 to 
January 17, 1996.


FINDINGS OF FACT

1.  The record is devoid of current, objective medical 
evidence of a disability resulting from the absence of one 
kidney, to include calculi of the kidney, bladder, or 
gallbladder, or any disability resulting from radiation 
exposure.  

2.  The record is devoid of objective medical evidence of a 
chronic eye disorder.
 
3.  The record is devoid of objective medical evidence of 
onychodystrophy of the left great toe related to service.  

4.  The record is devoid of objective medical evidence of a 
chronic right knee disorder related to service.  

5.  The record is devoid of objective medical evidence of any 
current residuals from a cut injury to the right ring and 
index fingers. 

6.  The record is devoid of current objective medical 
evidence of residuals of crabs from service.
 
7.  The record is devoid of objective medical evidence of 
sleep apnea. 

8.  The record is devoid of objective medical evidence of 
chronic residuals related to colds the veteran had in 
service.  

9.  The record is devoid of objective medical evidence of a 
chronic ingrown toenail disorder of the left and right great 
toes, related to service.  

10.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claims has been developed.  

11.  During the period June 10, 1995, to July 21, 1995, the 
objective medical evidence reflects multiple large external 
hemorrhoids which were tender to touch with a history of 
bleeding without active bleeding, anemia or fissures.

12.  For the period from July 21, 1995 to August 31, 1995, 
the veteran was rated 100 percent for hemorrhoids, in 
accordance with 38 C.F.R. § 4.30

13.  During the period September 1, 1995, to January 17, 
1996, the objective medical evidence reflects pain, status 
post hemorrhoidectomy and a large external hemorrhoid.

14.  Medical records dated in January 17, 1996, and December 
1997 demonstrates status post hemorrhoidectomy with tiny 
external hemorrhoids on examination and complaints of itching 
which is not more than moderately disabling.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a disorder resulting from the absence 
of one kidney, to include calculi of the kidney, bladder, or 
gall bladder, claimed as the result of exposure to radiation.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic eye disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic onychodystrophy of the left 
great toe.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic right knee disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307 
(1998).

5.  The veteran has not submitted a well-grounded claim for 
service connection for a residuals of a cut injury to the 
right ring and index fingers.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307 (1998).

6.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of crabs.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

7.  The veteran has not submitted a well-grounded claim for 
service connection for sleep apnea.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

8.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of colds from service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

9.  The veteran has not submitted a well-grounded claim for 
service connection for ingrown toenails of the left and right 
great toes.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

10.  An increased evaluation in excess of 10 percent for 
hemorrhoids for the period from June 10, 1995, to July 21, 
1995, is not warranted in accordance with the applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 and Part 4, Code 7336 
(1998). 

11.  An increased rating of 10 percent, and no more, for 
hemorrhoids for the period September 1, 1995, to January 17, 
1996, is warranted in accordance with the applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 and Part 4, Code 7336 
(1998).

12. An increased (compensable) rating for hemorrhoids for the 
period from January 17, 1996, in accordance with the 
applicable schedular criteria, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10 and Part 4, Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to a kidney disorder, or sleep 
apnea.  In September 1961 the veteran was treated for a 
swollen left eye, apparent blepharis.  Ointment was provided.  
In February 1962 he was treated for ingrown toenail on the 
right great toe.  A contusion to the right knee was treated 
in September 1962.  At that time it was noted the joint was 
stable and there was no effusion.  In January 1964 it was 
noted he had a cold. Progress notes dated in February 1964 
state the veteran was treated for crabs.  Clinical records 
dated in August 1964 reflect treatment for lacerations of the 
anterior surface of the right fourth and index fingers.  
Examination revealed a small skin flap and minimal bleeding.  
It was noted that no sutures were required and the wound was 
washed.  The report of his September 1964 separation 
examination indicated the veteran had external hemorrhoids 
which were not considered disabling.  Urinalysis was 
essentially negative.  The veteran raised no additional 
complaints and no other pertinent findings were noted on 
clinical evaluation.  

Of record is a statement signed by Dr. Robert S. Freestone, 
which related that the veteran underwent onychoplasty, right 
hallux, bilateral margins in September 1980.  

Private medical records apparently received from David J. 
Dietz, M.D., reflect treatment for hemorrhoids in November 
1987 and February 1994.

Additional private medical records dated in September 1990 
reflect treatment for hematuria.  At that time an intravenous 
pyelogram revealed the absence of a left kidney, possibly 
congenital, and an hypertrophic normal right kidney.  It was 
reported that there was no history of prior surgery.  
Prostatic calculi were also seen, and it was noted the 
veteran had probable prostatitis.  In October 1990 it was 
noted the veteran had intermittent hemospermia.  Objective 
findings included urethra negative, prostate okay, and 
bladder within normal limits.  

On VA Agent Orange examination conducted in October 1994 the 
veteran gave a history of hemorrhoids post hemorrhoidectomy 
twice, ingrown toenails of both great toes, with fungus 
infection, and sleep apnea, indicating that he been taken to 
the emergency room on multiple occasions for shortness of 
breath.  He also reported that when he was seen by a 
urologist for blood in his semen and urine in 1989, an x-ray 
revealed the veteran had no left kidney.  It was also noted 
he had no history of any major physical injury.  At the time 
of examination he complained of occasional frequency and 
urgency of urination.  Rectal examination and hemocult test 
were normal.  The pertinent diagnoses included:  History of 
absence of left kidney, probably congenital;  postoperative 
hemorrhoidectomy times two, physical examination no 
recurrence;  history of sleep apnea, normal physical 
examination; and bilateral onychomycosis, of the big toe.   

The report of VA examination conducted in October 1994 stated 
that finger and toenails were within normal limits with the 
exception of the left great toe which showed some 
onychodystrophy.  Specifically, it was thicker and 
foreshortened with some separation of the nail at the nail 
bed.  The veteran reported that in the  past the condition 
had been referred to as jungle rot.  The examiner noted there 
was no yellow discoloration or subungual hyperkeratosis which 
would indicate onychodystrophy.  The diagnosis was 
onychodystrophy.  The examiner commented that since the 
condition was asymptomatic the recommended course of action 
was observation. 

VA urologic examination was also conducted in October 1994.  
The veteran related a history of hematospermia and hematuria 
noted initially in 1991.  Reportedly a work up at that time 
was negative, but revealed solitary right kidney.  The 
veteran indicated that he had no problems since that time, 
with no history of polynephritis, renal stones, colic, or 
infections.  He reported some frequency, indicating that he 
drank lots of fluids and occasionally experienced some post 
void dribbling, but had no symptoms of obstructive voiding.  
He had no urgency, staining or increased flow stream, no 
hematuria and no other problems with his kidney or urological 
tract.  The diagnosis was solitary right kidney.  The 
examiner commented that the veteran was having no symptoms, 
no hematuria, history of stones or infection, and no 
obstructive voiding troubles.  

Private medical records dated in June 1995 show the veteran 
was seen and treated in the emergency room of Ball Memorial 
Hospital with a recent history of bleeding hemorrhoids.  
Rectal examination disclosed there were a great many large 
external hemorrhoids, which were tender to touch.  No active 
bleeding was observed at that time.  

Of record is a statement signed by Dr.  Dietz which related 
that the veteran was seen in the doctors office for surgery 
in February 1994 and on July 21, 1995.

Also of record is a VA consultation report dated in August 
1995 which demonstrates the veteran was seen with a large 
external hemorrhoid, and pain, status post hemorrhoid surgery 
in July 1995.  Digital rectal examination could not be 
conducted due to pain.  It was noted the veteran preferred 
treatment by his private medical doctor for this condition.  

The report of an August 1995 VA examination for feet reflects 
the veteran's reports of history of a soft tissue injury of 
the right ring finger in 1962, as well as an injury other 
right knee sustained in a fall in service also in 1962.  It 
was noted he had no history of arthroscopic examination or 
surgery for the right knee.  He also reported injuring both 
great toe nails.  Examination of the feet revealed normal 
appearance and function of both lower extremities with the 
exception of left toenail deformity.  The impression was 
ingrown toenail of the left and right great toe.  

On VA orthopedic examination conducted in August 1995 the 
veteran complained of right knee pain.  Objective examination 
revealed no soft tissue swelling in the medial or lateral 
aspect of the right knee joint.  No bony deformity was found 
on examination.  Right knee range of motion was normal.  
Eversion and inversion of the right ankle were within normal 
limits, as were dorsiflexion and plantar flexion.  Findings 
on x-rays studies were also normal.  The impression was 
history of injury to the right knee.  

In the veteran's claim for service connection for sleep apnea 
he advanced the argument that the problem could be attributed 
to crabs which were treated during service, having 
infiltrated his nasal area.  

A VA examination of the veteran's right hand was also 
conducted in August 1995.  The veteran related a history of 
soft tissue injury to the right ring finger in 1962.  On 
objective examination the examiner noted it was difficult to 
find a scar, and a large scar could not be found.  Opposition 
of the right thumb to the index, middle, and ring, fingers 
was normal.  There was no deformity of the 
metacarpophalangeal, proximal interphalangeal, distal 
interphalangeal joints of the right hand, and no deformity of 
the right ring finger, or soft tissue swelling.  Grasp was 
normal and dexterity of the right hand was within normal 
limits.  There was no keloid formation, inflammation, 
swelling, depression or vascular ulceration, and no 
tenderness or pain on objective demonstration.  The examiner 
noted there was no cosmetic effect and no limitation of 
function.  The impression was normal findings.  

Prescription notes signed by J. Scott Reese, M.D., and dated 
in September 1995 reflect a prescription for a bed with 
elevated head for diagnoses of reflux esophagitis and leg 
pain.  

On VA urologic examination conducted in January 1996 the 
veteran indicated no current symptoms.  He reported a history 
of three hemorrhoidectomies, and arthritis of the right knee.  
He also stated that he had a history of calculi in his kidney 
and bladder.  The veteran further indicated he consumed a lot 
of fluids and urinated approximately nine times a day.  He 
reported no nocturia, and had no symptoms of pyuria, 
tenesmus, or incontinence and no nephrologic symptoms.  It 
was further noted the veteran had no history of kidney stone 
colic.  He had no history of rectal bleeding or soiling, no 
incontinence, diarrhea or fecal leakage, no tenesmus, 
dehydration or malnutrition and no anemia.  His complete 
blood count was normal.  He refused rectal and prostate 
examination.  The impression was status post hemorrhoidectomy 
with no symptoms at the present time.  

On January 1996 VA orthopedic examination the veteran 
complained of pain in the right knee, increased on ascending 
and descending stairs.  He reported a history of a right knee 
injury in service.  Objective examination revealed no soft 
tissue swelling, and no bony deformity of the knee.  The 
examination was negative for crepitus and joint effusion.  
Right knee range of motion was normal in flexion and 
extension.  He also had normal eversion and inversion of the 
right ankle  dorsiflexion and plantar flexion were also 
normal.  X-rays disclosed no abnormalities.  The diagnoses 
were 1.  History of injury of the right knee.  2.  
Chondromalacia of the right patella.  

When the veteran testified at his personal hearing at the RO 
in May 1996 he indicated that he continued to have soreness 
in his finger since the laceration sustained in service.  He 
stated that he did not know whether his finger was affected 
by arthritis.  With regard to his right knee injury the 
veteran related that the joint did not bother him at the time 
of separation from service.  Two years prior to the hearing 
the veteran began to experience pain, particularly on stair 
climbing, and he believed that his knee was affected by 
arthritis.  The veteran testified that he had not sought any 
medical treatment or evaluation for symptoms related to the 
right knee subsequent to service and he did not believe any 
doctor had indicated that he had arthritis in his knee.  He 
had reportedly been treated for onychodystrophy during 
service while stationed in Thailand although he believed 
records were not kept in that area.  The veteran stated he 
sustained an eye injury while welding in service, indicating 
his belief that the right eye was the one affected.  The 
residuals which the veteran attributed to the injury were 
twitching of the lower right eyelid which he had experienced 
over the 6 month period preceding the hearing and diminished 
vision which required him to wear glasses.  The veteran also 
expressed his view that his absent kidney was destroyed by an 
alleged injection of radiation during service.  The veteran's 
mother testified that following service he received home 
remedies for problems with his toes.  

The report of the VA examination conducted in December 1997 
reflects the veteran's report that he injured one of his 
knees in service, although he was not sure which one.  He 
also stated that he had a fungal infection of his big toe 
which was now cured, as well as a left finger laceration.  
Additionally he got steel in his left eye from welding.  All 
of the reported conditions were completely healed.  After 
service he reportedly splashed acid in his eyes on at least 
four occasions while working with batteries at his job.  
Objective examination of the extremities revealed no sign of 
fungal infection.  The veteran refused digital rectal 
examination, but permitted visual inspection of his rectum 
which disclosed extremely small external hemorrhoids, which 
reportedly bothered him with itching.  The examiner commented 
that the veteran had no symptoms except itching hemorrhoids 
and reported sleep apnea.  There were no scars visible.  The 
diagnosis was tiny external hemorrhoids.  

On December 1997 genitourinary examination, the veteran 
denied lethargy, weakness, anorexia, weight loss, or gain, 
urinary frequency, nocturia, or incontinence.  It was further 
noted he had no urinary tract infections, stones, bladder or 
renal colic, or nephritis.  He was on no specific diet and no 
medication for the urinary tract.  The diagnosis was no 
genitourinary disease.  

The report of a VA examination for scars also conducted in 
December 1997 indicated that no detectable scars were 
present.  The diagnoses were small external hemorrhoids, no 
scars, no other diseases, apparently his gastrointestinal 
symptoms are totally controlled with his Axis and Propulsid.  
He functions very well.  

The veteran testified at a personal hearing before the Board 
in July 1998.  At that time he related that he was still 
bothered by hemorrhoids, particularly after traveling, when 
he experienced bleeding.  He stated that he watched his diet 
and used Proctofoam which worked wonders on the 
condition.  However, his hemorrhoids were exacerbated by 
lifting or traveling, and he reportedly had bleeding once a 
month.  The veteran also claimed that during boot camp he was 
injected with radiation in conjunction with his 
immunizations.  He identified his immunization record from 
service as supporting his claim (T-23).  He again expressed 
the belief that his absent kidney was destroyed by the 
alleged radiation.  Reportedly each of the individuals who 
received the injection of radiation had weakness in the legs 
and difficulty walking for some time thereafter.  The veteran 
also indicated that he had had urinary frequency since that 
time.  He based his belief that he was given radiation on a 
notation in his immunization record which indicated 
national drug under the entry for small pox inoculation.  
The veteran related that he first became aware of the absence 
of one kidney in 1990, when he was being treated for blood in 
his urine and x-rays revealed the condition.  He reportedly 
experienced ingrown toenail of the left great toe as well as 
the right great toe, although he did not seek treatment 
during service for the left side.  The veteran felt that 
onychodystrophy was related to jungle rot he reportedly 
contracted in service which he attributed to wearing combat 
boots.  Following surgery in 1980 he had experienced no 
further problems with the right great toe.  

The veteran testified that he did not believe he currently 
had a disability related to the cold he had during service.  
He described an incident in service in which a piece of steel 
was removed from his left eye after a welding accident.  He 
believed he had the residuals of that injury which caused 
weak vision in his left eye.  The veteran stated he did not 
recall the incident during service when he fell on his right 
knee, but he indicated that he had had problems with his 
right knee since discharge, to include pain and slipping a 
lot.  With regard to the residuals of laceration to his 
finger the veteran reported that he had a scar which was not 
tender to rubbing.  The veteran attributed his sleep apnea, 
which was first diagnosed about five years prior to the 
hearing, to the interrupted sleep pattern required when 
standing watches in service.  He felt he had had the problem 
since service, but it was not identified as such until the 
1990s. The veteran had no crabs since being treated for them 
in service.  In response to questioning the veteran indicated 
that no doctor had told him that there was an etiological 
connection between any reported eye disorder, sleep apnea, 
colds, or a kidney disorder, and any symptoms or events in 
active military service, to include any relationship between 
the absence of one kidney and the alleged exposure to 
radiation.  He agreed that the issues on appeal should be 
recharacterized to combine the claims for service connection 
for disability resulting from the absence of a kidney and 
service connection for calculi in the kidney, bladder and 
gallbladder, and exposure to radiation.  




Analysis

I. Service Connection Claims 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include arthritis, became 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, the chronic disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§  3.307, 3.309.  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a chronic condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellants 
service connection claims are not well grounded.  To sustain 
a well grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet.App. 19 (1993).  A 
well-grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.)  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown,  7 Vet.App. 498 (1995). 



Initially, the Board notes that although service medical 
records show the veteran was treated for a cold and for crabs 
during service, there is no evidence that he currently has a 
chronic disability related to either condition.  In fact the 
veteran has testified that he has no such disability.  In the 
absence of medical evidence of a current diagnosis, the 
claims for service connection for crabs and colds are not 
plausible and must be denied as not well grounded.   

Similarly, the record reveals no objective medical evidence 
of chronic disability or residuals attributable to the 
lacerations to the ring and index fingers of the right hand 
and no objective evidence that the veterans right hand was 
affected by arthritis during the presumptive period of one 
year following service, or at any time.  On examination of 
the right hand in August 1995 the VA examiner found no 
deformity or cosmetic effect, and no demonstrable discomfort 
or functional impairment.  The impression was normal 
findings.  In the absence of medical evidence of a chronic 
disorder attributed to the residuals of laceration of the 
right ring and index fingers, the veteran has not met his 
burden of presenting the elements of a plausible claim. 

The record also is devoid of evidence of any disability 
related to the absence of a kidney, or calculi of the kidney, 
bladder, or gall bladder, which the veteran claims as the 
result of an alleged exposure to radiation in service.  The 
available medical evidence indicates that the absence of a 
left kidney was considered by the medical examiner probably 
to be congenital, when it was discovered, apparently for the 
first time on intravenous pyelogram (IVP) in September 1990.  
At that time it was noted the veteran had a normal right 
kidney.  Although prostatic calculi was revealed on IVP, 
there is no medical evidence of record to support the history 
of calculi in the kidney, bladder or gall bladder as reported 
by the veteran.  Similarly, the record is devoid of objective 
evidence to support the veteran's claim that he was injected 
with radioactive material in service.  His service medical 
records include his record of immunizations and there is no 
reference to an injection with radioactive material.  At his 
hearing the veteran claimed the reference to NATL DRUG 
supports his claim.  However, we observe that the entry he 
referred to at his hearing relates to his vaccination against 
smallpox and NATL DRUG was the listed as the point of 
origin.   On multiple VA examinations in October 1994, 
January 1996, and December 1997 the veteran had no symptoms 
or clinical findings related to any abnormality of his 
remaining kidney. 

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible, or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
veteran regarding the presence of calculi in the kidney, 
bladder or gallbladder, and an etiological link between the 
absence of one kidney and the alleged injection with 
radiation in service, because lay persons (i.e., persons 
without medical training or expertise) are not competent to 
offer opinions concerning medical causation or diagnosis.  
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In the absence of any objective medical evidence to 
support any of his contentions, the veteran's claim for 
service connection for a kidney disorder is not plausible.  

The veteran also claims service connection for the residuals 
of an in service injury to his eye.  Although service medical 
records show the veteran was treated for swollen left eye, 
apparent blepharis, in 1961, the record reveals no evidence 
of any current residuals resulting from that episode in 
service.  The veteran has variously described the residuals 
of the reported injury as diminished vision in the right eye, 
with twitching of the right lower eye lid, reportedly first 
noted 6 months before his 1996 hearing, and as left eye 
weakness, resulting in defective vision.  However, the 
veteran has not presented any objective medical evidence of a 
chronic eye disorder, or even evidence of defective vision, 
that is shown to be etiologically related to service.  
Inasmuch as evidence requiring medical knowledge must be 
provided by someone qualified by knowledge, training, 
experience, skill, or education which the veteran is not 
shown to possess, the veteran's lay opinion, no matter how 
sincere, can not provide the requisite medical evidence of a 
current diagnosis or a medical nexus to render the service 
connection claim plausible. Espiritu. 

With regard to the claim for service connection for a right 
knee disorder the record reveals no medical evidence or 
opinion to indicate an etiological nexus between 
chondromalacia of the right patella, diagnosed many years 
after separation in January 1996, and the contusion noted 
during service.  Also, there is no objective evidence of 
continuity of symptomatology from service to the current 
time, and no medical evidence that the veteran had arthritis 
of the right knee during the presumptive period of one year 
following service, or at any time.  In fact the veteran 
testified in May 1996 that his knee did not bother him at the 
time of separation from service, but he noticed joint pain 
approximately two years prior to the hearing.  Although he 
later testified that his knee had bothered him since service, 
the Board finds that in the absence of any objective medical 
evidence to support his contentions that he has a chronic 
right knee disorder which is etiologically linked to service, 
the service connection claim is not well grounded.  

The Board notes that although a history of sleep apnea was 
reported by the veteran on VA examination in October 1994, 
the record reveals no objective clinical findings or medical 
diagnosis related to that reported history.  Moreover there 
is no medical evidence or opinion to indicate a nexus between 
the reported disorder and any symptoms or events in service.  
The veteran has argued alternatively that sleep apnea 
resulted from crabs crawling up his nose in service, and from 
the interrupted sleep pattern he maintained when serving 
watches in the Navy.  In the absence of a current diagnosis 
of the disorder, or any medical evidence indicating an 
etiological link to service, the elements of a plausible 
claim are lacking.
 
Finally, the veteran has appealed the denials of service 
connection for ingrown toenails of the left and right great 
toes, and onychodystrophy of the left great toe, which was 
claimed as jungle rot.  On review of the record the Board 
observes that the veteran was treated for ingrown toenail of 
the right great toe during service, with no related 
abnormalities or findings noted at separation.  The earliest 
post service medical evidence related to the toenails refers 
to onychoplasty of the right hallux, bilateral margins, in 
1980, more than 15 years after service.  The reports of two 
separate VA examinations conducted in October 1994 reflect 
diagnoses of onychomycosis of the bilateral great toes, and 
onychodystrophy of the left great toe.  On VA examination in 
August 1995 the impression was ingrown toenail of the left 
and right great toe.  In December 1997 the veteran gave a 
history of fungal infection in the left great toe, reportedly 
cured at the time of examination.  Objective examination also 
revealed no sign of fungal infection.  

On consideration of the evidence pertaining to the left great 
toe the Board notes that although the veteran testified he 
had experienced problems with ingrown toenail, and jungle 
rot during service, he acknowledged that no information 
related to such problems was noted in his service medical 
records.  The earliest pertinent clinical findings are dated 
in 1994, more than 30 years after service.  Inasmuch as the 
veteran has presented no medical evidence of an etiological 
link between the post service symptoms and findings, and any 
symptoms or event in active service, the claims for service 
connection for ingrown toe nail, and onychodystrophy of the 
left great toe are not plausible.  

With regard to the right great toe, we note that although the 
veteran was treated for ingrown toenail in 1962, no chronic 
disorder was diagnosed during service.  Further, the veteran 
has not come forward with any evidence to demonstrate a 
medical relationship between the symptoms noted in service, 
and either the disorder treated in 1980, more than 15 years 
later, or clinical findings noted many years later in 1994 .  
Although we do not doubt the sincerity of the veteran's lay 
opinions, he has not presented the requisite medical evidence 
or opinion of a nexus to service.  Accordingly he has not met 
his burden of presenting a well grounded claim for service 
connection for ingrown toenail of the right great toe.   

II.  Evaluation of Hemorrhoids

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
persons ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimants 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet.App. at 594.  
In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  

The veterans service-connected disability is evaluated 
according to the provisions of Diagnostic Code 7336 
pertaining to external or internal hemorrhoids, which 
provides a zero percent rating where hemorrhoids are assessed 
as mild or moderate.  A 10 percent rating is for assignment 
where the evidence shows large or thrombotic, hemorrhoids 
which are irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The criteria for a 
20 percent evaluation require persistent bleeding and with 
secondary anemia, or fissures.

The record shows that when the veteran was examined in 
October 1994, rectal examination was normal.  The diagnosis 
was postoperative hemorrhoidectomy times two, physical 
examination no recurrence.  On June 10, 1995, he was seen 
with a recent history of bleeding hemorrhoids, with multiple 
large, external hemorrhoids that were tender to the touch, 
and no active bleeding.  He underwent hemorrhoid surgery on 
July 21, 1995.  The veteran asserts that a rating greater 
than 10 percent is warranted for the period from June 10, 
1995, until July 21, 1995, the date on which a temporary 
total rating was assigned in association with the veteran's 
surgery. Application of the schedular criteria to the 
pertinent evidence shows that an increased evaluation is not 
warranted for the period at issue, inasmuch as the veteran 
was not shown to have either persistent bleeding, anemia or 
fissures.  

The veteran also claims that a compensable rating should be 
assigned from September 1, 1995, the date on which his 
temporary total rating was terminated.  In this regard the 
Board notes that when the veteran was seen in August 1995 he 
was noted to have a large external hemorrhoid and pain 
related to his status post hemorrhoid surgery.  When he was 
seen for examination on January 17, 1996, the impression was 
status post hemorrhoidectomy with no related symptoms at the 
time of examination, and negative tests for anemia.  
Subsequent examination in December 1997 showed tiny external 
hemorrhoids with complaints of itching.  The Board finds that 
by resolving any doubt in the veteran's favor, this evidence 
supports a finding that his hemorrhoids most closely 
approximated the criteria for an increased 10 percent 
evaluation for the period from September 1, 1995, to the 
examination on January 17, 1996.  However, at the time of the 
January 17, 1996 examination and thereafter a preponderance 
of the evidence is against a compensable rating as the actual 
level of disability is not shown to be more than mild to 
moderate.  


ORDER

The claims for service connection for disability resulting 
from the absence of one kidney, to include calculi of the 
kidney, bladder, or gallbladder, claimed as the result of 
radiation exposure, an eye disorder, onychodystrophy, a right 
knee disorder, the residuals of a cut injury to the right 
index and ring fingers, sleep apnea, crabs, colds, and 
ingrown toenails of the left and right great toes are denied 
as not well-grounded.  

A rating greater than 10 percent for hemorrhoids for the 
period from June 10, 1995, to July 15, 1995, is denied. 

An increased 10 percent evaluation is granted for hemorrhoids 
for the period from September 1, 1995 to January 17, 1996.  
The benefit sought on appeal is granted to this extent, 
subject to the law and regulations controlling the award of 
monetary benefits.

Entitlement to an increased (compensable) rating for 
hemorrhoids after January 17, 1996, is denied. 



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
